Exhibit 10.51

WITHOUT PREJUDICE &

SUBJECT TO CONTRACT

DATED OCTOBER 29, 2008

QUAKER CHEMICAL LIMITED

and

MARK HARRIS

 

 

COMPROMISE AGREEMENT

 

 

Baker & McKenzie LLP

London

Ref: MRK/ZCC



--------------------------------------------------------------------------------

WITHOUT PREJUDICE &

SUBJECT TO CONTRACT

THIS AGREEMENT dated this 29th day of October, 2008

B E T W E E N

 

(1) Quaker Chemical Limited whose registered office is at 100 New Bridge Street,
London, EC4V 6JA (the “Company”)

and

 

(2) Mark Harris of Broughton House, Middle Lane, Balscote, Nr Banbury,
Oxfordshire OX15 6JP (the “Employee”)

IT IS AGREED as follows:

 

1. TERMINATION OF EMPLOYMENT

 

1.1 The Employee’s employment with the Company and all Associated Companies
shall terminate by mutual agreement on 31 December 2008 (the “Termination
Date”).

 

1.2 From the date of this Agreement up to and including the Termination Date,
the Company and the Employee agree that the Company may in its absolute
discretion at any time, and for such period or periods as the Company so
determines, require the Employee either (i) attend work and carry out his normal
duties; (ii) attend work and carry out duties in addition to or instead of those
normal duties, including assisting in the orderly handover of the Employee’s
work; or (iii) not to attend at work or undertake any work on behalf of the
Company or any Associated Company, unless on the express instruction of, or with
the prior consent of, the Company.

 

2. PAYMENTS TO THE EMPLOYEE

 

2.1 The Company shall on its own behalf, and on behalf of all Associated
Companies pay the following sums to the Employee within 14 days of the
Termination Date:-

 

  (a) any outstanding salary and holiday pay which has accrued up to the
Termination Date less appropriate deductions for income tax and employees’
National Insurance contributions;

 

  (b) a payment in respect of any outstanding business expenses incurred by the
Employee up to the Termination Date in accordance with the Company’s usual
policies and procedures relating to expenses.

 

2.2 The Employee agrees that except for the sums and benefits referred to in
this Agreement (and the Consultancy Agreement in Annex 4), no other sums or
benefits are due to the Employee from the Company or any Associated Company
(including, without limitation, any bonuses and/or stock awards pursuant to the
2001 Global Annual Incentive Plan or 2006 Long Term Incentive Plan).

 

2.3 The Employee and the spouse shall continue to benefit from the Private
Health Scheme provided by the Company until 31 May 2009 subject to the rules of
the scheme from time to time.

 

2.4 Unless notified otherwise by the Company on or before the Termination Date,
the Employee shall be entitled to purchase from LeasePlan UK Ltd. the Audi A6
registration number BP06DZE for £11,108.00 within 30 days of the Termination
Date.

 

1



--------------------------------------------------------------------------------

2.5 The Company shall pay for the Employee to receive Executive Outplacement
Support from Careers Management Consultants Limited up to a cost of £5,500 plus
VAT, such payment to be made directly to Careers Management Consultants Limited
upon the receipt of appropriate invoices.

 

3. BENEFITS TO THE EMPLOYEE

The Company will pay directly to the Adviser (as defined in Clause 7.2 below)
the Employee’s legal costs up to a limit of £1000 (inclusive of disbursements)
plus VAT subject to receiving from the Adviser:

 

  (a) written confirmation that such legal costs were incurred solely in
advising the Employee regarding the termination of the Employee’s employment;
and

 

  (b) a copy of an invoice in respect of such costs addressed to the Employee
but marked payable by the Company.

 

4. SETTLEMENT AND WAIVER OF CLAIMS

 

4.1 The Employee considers that he has or may have statutory claims, and
therefore could bring proceedings, against the Company, or any Associated
Company, or its or their employees, officers or shareholders, for:

 

  (a) Unfair dismissal under section 94 of the Employment Rights Act 1996.

 

  (b) Automatic unfair dismissal under sections 94 and 98A of the Employment
Rights Act 1996 (procedural unfairness).

 

  (c) Automatic unfair dismissal under sections 94 and 103A and protection from
suffering detriment under section 47B of the Employment Rights Act 1996
(protected disclosures).

 

  (d) Deductions from wages and payments to employers under Part II of the
Employment Rights Act 1996.

 

  (e) Minimum notice under Part IX of the Employment Rights Act 1996.

 

  (f) Written statement of reasons for dismissal under section 92 of the
Employment Rights Act 1996.

 

  (g) Right to accompaniment and protection from suffering detriment under
sections 10 and 12 of the Employment Relations Act 1999.

 

  (h) Discrimination and/or harassment under regulations 7 and 24 of the
Employment Equality (Age) Regulations 2006.

(together the “Particular Claims and Proceedings”).

 

4.2 The Employee agrees to accept the sums and benefits referred to in this
Agreement in full and final settlement of:

 

  (a) the Employee’s prospective entitlement to bring the Particular Claims and
Proceedings; and

 

  (b) any other Statutory Employment Protection Claim; and

 

  (c)

any claim for breach of the Employee’s contract of employment with the Company
or any Associated Company and all other claims and rights of action (whether
under statute, contract, common law or otherwise and whether or not the Employee
is aware of the claim at the time of entering into this Agreement) in any
jurisdiction in the world, howsoever arising which the Employee has or may have
now or at any point in the future against the Company or any Associated Company,
its or their officers, employees or shareholders, arising from or

 

2



--------------------------------------------------------------------------------

 

connected with the Employee’s employment or the holding of any office with the
Company or any Associated Company, the termination thereof or any other matter
concerning the Company or any Associated Company.

 

4.3 The parties agree that Clause 4.2 shall not apply to any claims against the
Company or any Associated Company in respect of:-

 

  (a) personal injury caused by the Company’s or any Associated Company’s
negligence (save for any claims for compensation, or damages, for personal
injury which may be brought pursuant to discrimination legislation and/or
pursuant to Part V of the Employment Rights Act 1996); and

 

  (b) any pension rights or pension benefits which have accrued to the Employee
up to the Termination Date.

 

4.4 The parties agree that Clause 4.2 shall have effect irrespective of whether
or not, as at the date of this Agreement, the Employee is or could be aware of
such claims or has such claims in his express contemplation (including but not
limited to claims of which the Employee becomes aware after the date of this
Agreement in whole or in part as a result of new legislation or the development
of common law or equity).

 

5. EMPLOYEE’S WARRANTIES

As a strict condition of this Agreement, the Employee warrants as follows and
acknowledges that the Company enters into this Agreement in reliance on these
warranties:-

 

5.1 that the Particular Claims and Proceedings are all of the claims and
proceedings (whether statutory or otherwise) that the Employee considers he has,
or may have, against the Company, any Associated Company, its or their
employees, officers or shareholders arising out of or in connection with the
Employee’s employment with the Company, or any Associated Company, or its
termination;

 

5.2 before entering into this Agreement, the Employee has raised with the
Adviser (as defined in Clause 7.2 below) below all facts and issues relevant to
the Employee’s employment and its termination which could give rise to a claim
against the Company or any Associated Company;

 

5.3 that the Employee is not aware of any condition, mental or physical, or any
other facts or circumstances, which could constitute the basis for a claim
against the Company or any Associated Company for personal injury (whether at
the date of signing this Agreement or at any time in the future);

 

5.4 that the Employee has not presented or issued a claim to the Employment
Tribunals, a County Court or a High Court in respect of any matter connected
with the Employee’s employment or its termination and that neither the Employee
nor anyone acting on the Employee’s behalf will present or issue such a claim;
and

 

5.5 that the Employee has not committed any act or any omission which could
amount to a breach of the express or implied terms of the Employee’s contract of
employment with the Company and/or any act of misconduct under the Company’s
Disciplinary Procedure.

 

6. EMPLOYEE’S OBLIGATIONS

 

6.1 The Employee agrees:-

 

  (a) on or before the Termination Date, to account for and return to the
Company all Company Property, save for any Company Property which it is agreed
you will retain during the term of the Consultancy Agreement;

 

3



--------------------------------------------------------------------------------

  (b) to comply immediately with any request from the Company to delete,
disclose details of, , and/or permit inspection of all information and/or
documents (including Confidential Information) relating to or belonging to the
Company or any Associated Company which are held and/or saved on any computer,
telecommunications or other electronic equipment belonging to or in the
possession of the Employee;

 

  (c) on request to disclose to the Company all passwords (including passwords
to all protected files) created or protected by him which are held and/or saved
on any computer, telecommunications or other electronic equipment belonging to
the Company;

 

  (d) to resign in writing from all directorships and other offices which the
Employee holds with the Company or any Associated Company, such resignations
taking effect from the Termination Date; and

 

  (e) to sign, simultaneously with this Agreement, the Consultancy Agreement
attached at Annex 4, and with effect from 1 January 2009, to be engaged as a
consultant for the Company under the terms of that Agreement.

 

6.2 The Employee agrees:

 

  (a) subject to Clause 6.2(e) below, not to disclose (directly or indirectly)
to any party the existence or contents of this Agreement except to the
Employee’s professional advisers, the Employee’s spouse or registered civil
partner (on the basis that each of the foregoing parties agrees to keep the same
confidential) and HM Revenue & Customs (provided always that nothing in this
Clause 6.2(a) shall prevent the Employee from supplying a copy of this Agreement
and its Annexes to any court of competent jurisdiction, or as otherwise required
by law);

 

  (b) without limitation in time not to divulge or make use of (whether directly
or indirectly and whether for the Employee’s own or another’s benefit or
purposes) any Confidential Information (this obligation does not apply to any
disclosures required or protected by law or to any information in the public
domain other than by way of unauthorised disclosure (whether by the Employee or
another person));

 

  (c) that the Employee will, on the request of the Company or any Associated
Company, assist it or them in any threatened or actual litigation concerning it
or them where the Employee has in his possession or knowledge any facts or other
matters which the Company or any Associated Company reasonably considers is
relevant to such legal proceedings (including but not limited to giving
statements/affidavits, meeting with their legal and other professional advisers,
attending any legal hearing and giving evidence);

 

  (d) to be bound by the restraints set out in Annex 3 attached hereto; and

 

  (e) that if the Employee is offered employment, consultancy or other business
activities in the period covered by the restraints referred to in Annex 3 the
Employee will deliver to the person making such an offer a full copy of the
relevant restraints.

 

7. COMPROMISE AGREEMENT

 

7.1

It is agreed that the Employee’s acceptance of the terms of this Agreement
constitutes a compromise agreement satisfying all of the conditions relating to
compromise agreements under S.203(3) Employment Rights Act 1996, S.77(4A) Sex
Discrimination Act 1975, S.72(4A) Race Relations Act 1976, Schedule 3A,
paragraph 2(2) Disability Discrimination Act 1995, S.288(2B) Trade Union and
Labour Relations (Consolidation) Act 1992, S.49(4) National Minimum Wage Act
1998, Regulation 35(3) Working Time Regulations 1998, Regulation 41 (4) of the
Transnational Information and Consultation of Employees Regulations 1999,
Schedule 4, paragraph 2(2) Employment Equality

 

4



--------------------------------------------------------------------------------

 

(Religion or Belief) Regulations 2003, Schedule 4, paragraph 2(2) Employment
Equality (Sexual Orientation) Regulations 2003, Regulation 40(4) of the
Information and Consultation of Employees Regulations 2004, Paragraph 13 of the
Schedule to the Occupational and Personal Pension Schemes (Consultation by
Employers and Miscellaneous Amendment) Regulations 2006 and Schedule 5, Part 1,
paragraph 2(2) of the Employment Equality (Age) Regulations 2006.

 

7.2 Robert Bryan of Darbys Solicitors LLP is a qualified independent lawyer
(“the Adviser”) who has advised the Employee on the terms and effect of this
Agreement and has signed a certificate attached as Annex 1. The Employee
confirms that the Adviser has advised that there is in force a policy of
insurance or an indemnity provided for members of a profession or professional
body covering the risk of claims by the Employee in respect of any loss arising
in consequence of that advice.

 

8. STOCK OPTIONS

The Employee shall be entitled to exercise those of his stock options which have
vested prior to the Termination Date, provided that such exercise takes place
within 90 days of the Termination Date, and subject to the rules of the 2006
Long Term Incentive Plan, and the Company’s rules in respect of insider
information.

 

9. DEFINITIONS

For the purposes of this Agreement the following words and phrases shall have
the meanings set out below:

 

9.1 An “Associated Company” includes any firm, company, business entity or other
organisation:

 

  (a) which is directly or indirectly Controlled by the Company; or

 

  (b) which directly or indirectly Controls the Company; or

 

  (c) which is directly or indirectly Controlled by a third party who also
directly or indirectly Controls the Company; or

 

  (d) of which the Company or any Associated Company is a partner; or

 

  (e) of which the Company or any Associated Companies referred to in
Clauses 9.1(a) to (d) above owns or has a beneficial interest (whether directly
or indirectly) in 20% or more of the issued share capital or 20% or more of the
capital assets.

 

9.2 “Company Property” means all property belonging to the Company or any
Associated Company which is or has been in the Employee’s possession or control
including but not limited to Company car, mobile telephone, credit cards, keys
and passes, laptop computer and related equipment, documents, notes,
correspondence, files, e-mails, memos, reports, minutes, plans, records,
surveys, software, diagrams, computer print-outs, disks, USB flash drives,
memory cards or sticks, cards, manuals, customer documentation or any other
medium for storing information, and all copies, drafts, reproductions, notes,
extracts or summaries (howsoever made) of the foregoing.

 

9.3 “Confidential Information” means trade secrets or confidential information
including but not limited to such information relating to business plans or
dealings, strategic plans, technical data, existing and potential projects,
financial information dealings and plans, sales specifications or targets,
customer lists or specifications, customers, business developments and plans,
research plans or reports, sales or marketing programmes or policies or plans,
price lists or pricing policies, employees or officers, source codes, computer
systems, software, designs, formula, prototypes, past and proposed business
dealings or transactions, product lines, services, research activities,
belonging to or which relate to the affairs of the Company or any Associated
Company, or any document marked “Confidential” (or with a similar expression),
or any information which the Employee has been told is confidential or which the
Employee might reasonably expect the Company would regard as confidential or
information which has been given in confidence to the Company or any Associated
Company by a third party.

 

5



--------------------------------------------------------------------------------

9.4 “Control” and its derivatives has the meaning set out in S.416 Income and
Corporation Taxes Act 1988 (as amended).

 

9.5 “Statutory Employment Protection Claim” means any of the claims listed in
Annex 2 which the Employee has or may have against the Company or any Associated
Company (whether or not the Employee is aware of the claims at the time of
entering into this Agreement).

 

10. MISCELLANEOUS

 

10.1 This Agreement although marked “Without Prejudice” and “Subject to
Contract” will, upon signature by both parties and the completion of the
Adviser’s certificate at Annex 1, be treated as an open document evidencing an
agreement binding on the parties.

 

10.2 This Agreement may be executed by counterparts which together shall
constitute one agreement. Either party may enter into this Agreement by
executing a counterpart and this Agreement shall not take effect until it has
been executed by both parties.

 

10.3 This Agreement is governed by English Law and the parties hereby submit to
the exclusive jurisdiction of the English Courts.

 

10.4 All references in this Agreement and its Annexes to the Company or any
Associated Companies shall include any successor in title or assign of the
Company or any of the Associated Companies.

 

10.5 The terms of this Agreement constitute the entire agreement and
understanding between the parties hereto and it supersedes and replaces all
prior negotiations, agreements, arrangements or understanding (whether implied
or expressed, orally or in writing) concerning the subject-matter hereof, all of
which are hereby treated as terminated by mutual consent.

 

10.6 A reference to a particular law is a reference to it as it is in force for
the time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.

 

10.7 The various provisions and sub-provisions of this Agreement and its Annexes
are severable and if any provision or identifiable part thereof is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining provisions or identifiable
parts thereof in this Agreement or its Annexes.

 

10.8 The Company is entering into this Agreement for itself and as agent for and
trustee of all Associated Companies. The parties intend that each Associated
Company should be able to enforce in its own right the terms of this Agreement
which expressly or impliedly confer a benefit on that company subject to and in
accordance with the provisions of the Contracts (Rights of Third Parties) Act
1999. The consent of any party who is not a party to this Agreement shall not be
required for the variation or termination of this Agreement, even if that
variation or termination affects the benefits conferred on such party.

 

6



--------------------------------------------------------------------------------

10.9  Headings are inserted for convenience only and shall not affect the
construction of this Agreement.

SIGNED by or on behalf of the parties on the date first above written:

 

/s/ Mike Flower For and on behalf of QUAKER CHEMICAL LIMITED /s/ Mark Harris
MARK HARRIS

 

7



--------------------------------------------------------------------------------

ANNEX 1

ADVISER’S CERTIFICATE

I, Robert Bryan, confirm that Mark Harris of Broughton House, Middle Lane,
Balscote, Nr Banbury, Oxfordshire OX15 6JP (the “Employee”) has received
independent legal advice from me on the terms and effect of this Agreement in
accordance with the provisions of S.203(3) Employment Rights Act 1996, S.77(4A)
Sex Discrimination Act 1975, S.72(4A) Race Relations Act 1976, Schedule 3A,
paragraph 2(2) Disability Discrimination Act 1995, S.288(2B) Trade Union and
Labour Relations (Consolidation) Act 1992, S.49(4) National Minimum Wage Act
1998, Regulation 35(3) Working time Regulations 1998, Regulation 41 (4) of the
Transnational Information and Consultation of Employees Regulations 1999,
Schedule 4, paragraph 2(2) Employment Equality (Religion or Belief) Regulations
2003, Schedule 4, paragraph 2(2) Employment Equality (Sexual Orientation)
Regulations 2003, Regulation 40(4) of the Information and Consultation of
Employees Regulations 2004, Paragraph 13 of the Schedule to the Occupational and
Personal Pension Schemes (Consultation by Employers and Miscellaneous Amendment)
Regulations 2006 and Schedule 5, Part 1, paragraph 2(2) of the Employment
Equality Age Regulations 2006.

I also warrant and confirm that I am a solicitor of the Supreme Court, who holds
a valid practising certificate and whose Firm, Darbys Solicitors LLP of 52 New
Inn Hall Street, Oxford OX1 2DN, is covered by a policy of insurance, or an
indemnity provided for members of a profession or professional body, which
covers the risk of claims by the Employee in respect of any loss arising in
consequence of such advice that I have given to the Employee in connection with
the terms and effect of this Agreement.

 

SIGNED:   /s/ Robert Bryan     DATED:   28th October, 2008   Robert Bryan      
  Solicitor      

 

8



--------------------------------------------------------------------------------

ANNEX 2

STATUTORY EMPLOYMENT PROTECTION CLAIMS

Employment Rights Act and related rights

Automatic unfair dismissal under sections 94 and 104 of the Employment Rights
Act 1996 (assertion of statutory rights).

Automatic unfair dismissal under sections 94 and 105 of the Employment Rights
Act 1996 (selection for redundancy on prohibited grounds).

Statement of employment particulars and itemised pay statement under Part I of
the Employment Rights Act 1996.

Working time rights which can be enforced in the Employment Tribunal under
Regulation 30 of the Working Time Regulations 1998.

Automatic unfair dismissal under sections 94 and 101A and protection from
suffering detriment under section 45A Employment Rights Act 1996 (working time
cases).

Paternity leave under Part VIII of the Employment Rights Act 1996 and Paternity
and Adoption Leave Regulations 2002.

Automatic unfair dismissal under sections 94 and 99 of the Employment Rights Act
1996 (leave for family reasons) and regulation 29 of the Paternity and Adoption
Leave Regulations 2002.

Protection from suffering detriment under section 47C of the Employment Rights
Act 1996 (leave for family and domestic reasons) and regulation 28 of the
Paternity and Adoption Leave Regulations 2002.

Parental leave under Part VIII of the Employment Rights Act 1996 and the
Maternity and Parental Leave etc Regulations 1999.

Automatic unfair dismissal under sections 94 and 99 of the Employment Rights Act
1996 (leave for family reasons) and regulation 20 of the Maternity and Parental
Leave etc Regulations 1999.

Protection from suffering detriment under section 47C of the Employment Rights
Act 1996 (leave for family and domestic reasons) and regulation 19 of the
Maternity and Parental Leave etc Regulations 1999.

Time off for dependents under section 57A of the Employment Rights Act 1996.

Automatic unfair dismissal under sections 94 and 99 of the Employment Rights Act
1996 (leave for family reasons) and regulation 20 of the Maternity and Parental
Leave etc Regulations 1999.

Protection from suffering detriment under section 47C of the Employment Rights
Act 1996 (leave for family and domestic reasons) and regulation 19 of the
Maternity and Parental Leave etc Regulations 1999.

Adoption leave under Part VIII of the Employment Rights Act 1996 and the
Paternity and Adoption Leave Regulations 2002.

Automatic unfair dismissal under sections 94 and 99 of the Employment Rights Act
1996 (leave for family reasons) and regulation 29 of the Paternity and Adoption
Leave Regulations 2002.

Protection from suffering detriment under section 47C of the Employment Rights
Act 1996 (leave for family and domestic reasons) and regulation 28 of the
Paternity and Adoption Leave Regulations 2002.

Discrimination & Harassment

Equal pay under section 2 of the Equal Pay Act 1970.

 

9



--------------------------------------------------------------------------------

Discrimination and/or harassment under sections 6 and 20A of the Sex
Discrimination Act 1975.

Discrimination and/or harassment under sections 4 and 27A of the Race Relations
Act 1976.

Discrimination and/or harassment under sections 4, 4A and 16A of the Disability
Discrimination Act 1995.

Discrimination and/or harassment under regulations 6 and 21 of the Employment
Equality (Religion or Belief) Regulations 2003.

Discrimination and/or harassment under regulations 6 and 21 of the Employment
Equality (Sexual Orientation) Regulations 2003.

Discrimination and/or harassment under regulations 7 and 24 of the Employment
Equality (Age) Regulations 2006.

Harassment under section 3 of the Protection from Harassment Act 1997 and any
other claim for which the Company may be vicariously liable for the acts of its
employees under statute and/or tort.

 

10



--------------------------------------------------------------------------------

ANNEX 3

POST TERMINATION COVENANTS

 

1. NON-COMPETITION

The Employee hereby agrees that he shall not (without the consent in writing of
the Board) for a period of twelve months immediately following the Termination
Date within the Prohibited Area and whether on the Employee’s own behalf or in
conjunction with or on behalf of any other person, firm, company or other
organisation, (and whether as an employee, director, principal, agent,
consultant or in any other capacity whatsoever), in competition with the Company
be directly or indirectly (i) employed or engaged in, or (ii) perform services
in respect of, or (iii) be otherwise concerned with:

 

1.1 the research into, development, manufacture, supply or marketing of any
product which is of the same or similar type to any product researched, or
developed, or manufactured, or supplied, or marketed by the Company during the
twelve months immediately preceding the Termination Date;

 

1.2 the development or provision of any services (including but not limited to
technical and product support, or consultancy or customer services) which are of
the same or similar type to any services provided by the Company during the
twelve months immediately preceding the Termination Date;

PROVIDED ALWAYS that the provisions of this paragraph 1 shall apply only in
respect of those products or services with which the Employee was either
personally concerned or for which the Employee was responsible whilst employed
by the Company during the twelve months immediately preceding the Termination
Date.

 

2. NON-SOLICITATION OF CUSTOMERS

The Employee hereby agrees that he shall not for a period of twelve months
immediately following the Termination Date whether on the Employee’s own behalf
or in conjunction with or on behalf of any person, company, business entity or
other organisation (and whether as an employee, director, principal, agent,
consultant or in any other capacity whatsoever), directly or indirectly
(i) solicit or, (ii) assist in soliciting, or (iii) accept, or (iv) facilitate
the acceptance of, or (v) deal with, in competition with the Company, the custom
or business of any Customer or Prospective Customer:-

 

2.1 with whom the Employee has had personal contact or dealings on behalf of the
Company during the twelve months immediately preceding the Termination Date; or

 

2.2 for whom the Employee was, in a client management capacity on behalf of the
Company, directly responsible during the twelve months immediately preceding the
Termination Date.

 

3. NON-SOLICITATION OF EMPLOYEES

The Employee hereby agrees that he will not for a period of twelve months
immediately following the Termination Date either on the Employee’s own behalf
or in conjunction with or on behalf of any other person, company, business
entity, or other organisation (and whether as an employee, principal, agent,
consultant or in any other capacity whatsoever), directly or indirectly:

 

3.1 (i) induce or (ii) solicit, or (iii) entice or (iv) procure, any person who
is a Company Employee to leave the Company’s or any Associated Company’s
employment (as applicable);

 

3.2 be personally involved to a material extent in (i) accepting into employment
or (ii) otherwise engaging or using the services of, any person who is a Company
Employee on the Termination Date.

 

11



--------------------------------------------------------------------------------

4. INTERFERENCE WITH SUPPLIERS

The Employee hereby agrees that he shall not, whether on the Employee’s own
behalf or in conjunction with or on behalf of any person, company, business
entity or other organisation (and whether as an employee, director, agent,
principal, consultant or in any other capacity whatsoever), directly or
indirectly (i) for a period of twelve months immediately following the
Termination Date and (ii) in relation to any contract or arrangement which the
Company has with any Supplier for the exclusive supply of goods or services to
the Company and/or its Associated Companies, for the duration of such contract
or arrangement:

 

4.1 interfere with the supply of goods or services to the Company from any
Supplier;

 

4.2 induce any Supplier of goods or services to the Company to cease or decline
to supply such goods or services in the future.

 

5. ASSOCIATED COMPANIES

 

5.1 The provisions of paragraphs 5.2 and 5.3 below shall only apply in respect
of those Associated Companies (i) to whom the Employee gave his services, or
(ii) for whom the Employee was responsible, or (iii) with whom the Employee was
otherwise concerned, in the twelve months immediately preceding the Termination
Date.

 

5.2 Paragraphs 1, 2, 3, 4, and 6 in this Annex 3 shall apply as though
references to the “Associated Company” were substituted for reference to the
“Company”. The obligations undertaken by the Employee pursuant to this Annex 3
shall, with respect to each Associated Company, constitute a separate and
distinct covenant and the invalidity or unenforceability of any such covenant
shall not affect the validity or enforceability of the covenants in favour of
the Company or any other Associated Company.

 

5.3 In relation to each Associated Company referred to in paragraphs 5.1 and 5.2
above, the Company contracts as trustee and agent for the benefit of each such
Associated Company. The Employee agrees that, if required to do so by the
Company, he will enter into covenants in the same terms as those set out in
paragraphs 1, 2, 3, 4 and 6 hereof directly with all or any of such Associated
Companies, mutatis mutandis. If the Employee fails, within 7 days of receiving
such a request from the Company, to sign the necessary documents to give effect
to the foregoing, the Company shall be entitled, and is hereby irrevocably and
unconditionally authorised by the Employee, to execute all such documents as are
required to give effect to the foregoing, on the Employee’s behalf.

 

6. DEFINITIONS

For the purposes of this Annex 3, the following words and cognate expressions
shall have the meanings set out below:

 

6.1 “Board” means the Board of Directors of the Company.

 

6.2 “Company” and “Associated Company” shall have the meanings set out in the
Agreement attached hereto, and shall include their successors in title and
assigns (as applicable).

 

6.3 “Company Employee” means any person who was employed by (i) the Company or
(ii) any Associated Company, for at least 3 months prior to and on the
Termination Date and with whom the Employee had material contact or dealings in
performing his duties of his employment and:

 

  (a) who had material contact with customers or suppliers of the Company in
performing his or her duties of employment with the Company or any Associated
Company (as applicable); and/or

 

  (b) who was a member of the management team of the Company or any Associated
Company (as applicable); and/or

 

12



--------------------------------------------------------------------------------

  (c) who was a member of the Research & Development Department of the Company
or any Associated Company (as applicable).

 

6.4 “Customer” means any person, firm, company or other organisation whatsoever
to whom the Company has supplied goods or services.

 

6.5 “Prohibited Area” means:

 

  (a) the United Kingdom, United States, Brazil, Russia, India, China, South
Africa, Japan,; and

 

  (b) any other country whether in Europe or elsewhere in the world where, on
the Termination Date, the Company develops, sells, supplies, manufactures or
researches its products or services or where the Company is intending within 3
months following the Termination Date to develop, sell, supply or manufacture
its products or services and in respect of which the Employee has been
responsible (whether alone or jointly with others), concerned or active on
behalf of the Company during any part of the twelve months immediately preceding
the Termination Date.

 

6.6 “Prospective Customer” means any person, firm, company or other organisation
with whom the Company has had any negotiations or material discussions regarding
the possible supply of goods or services by the Company.

 

6.7 “Supplier” means any person, company, business entity or other organisation
whatsoever who:

 

  (a) has supplied goods or services to the Company during any part of the
twelve months immediately preceding the Termination Date; or

 

  (b) has agreed prior to the Termination Date to supply goods or services to
the Company to commence at any time in the twelve months following the
Termination Date; or

 

  (c) as at the Termination Date, supplies goods or services to the Company
under an exclusive contract or arrangement between that supplier and the
Company.

 

6.8 “Termination Date” shall have the meaning set out in Clause 1 of the
Agreement attached hereto.

 

13



--------------------------------------------------------------------------------

ANNEX 4

CONSULTANCY AGREEMENT

THIS AGREEMENT dated this 29th day of October, 2008

BETWEEN

 

(1) Quaker Chemical Corporation whose registered office is at 901 Hector Street,
One Quaker Park, Conshohocken, Pennsylvania, USA (the “Company”)

and

 

(2) Mark Harris of Broughton House, Middle Lane, Balscote, Nr Banbury,
Oxfordshire OX15 6JP (the “Employee”)

IT IS AGREED as follows:

 

1. SERVICES

 

1.1 You will provide the Company and such Associated Company as the Company
shall direct with such consultancy services in relation to the business of the
Company or any Associated Company as are reasonably requested by the Company
from time to time (“the Services”).

 

1.2 You shall primarily provide the Services from your home. You may also be
required to travel throughout the UK and abroad when providing the Services, as
is reasonably necessary to perform the requested Services.

 

1.3 You will provide the Services on such dates and times as we will agree
between us, subject to a maximum of 10 days per month for the first three years
of this Consultancy Agreement (“Monthly Maximum”). The Monthly Maximum may be
exceeded by agreement between the parties, but with no obligation on either
party to agree.

 

1.4 During the fourth and fifth years of the Consultancy Agreement, there will
be no obligation on you to provide the Services for any minimum number of days.

 

1.5 You will provide the Services at a service level of high standard and which
complies with prevailing standards of accepted business practices and ethics.

 

1.6 You will provide the Services personally and you may not assign or
sub-contract the provision of the Services to any other person, firm or company
without the prior written consent of the Company.

 

2. PERIOD OF CONSULTANCY

The period of your consultancy with the Company will commence on 1 January 2009
and will continue until 31 December 2013, unless terminated earlier by either
you or the Company, in accordance with Clause 9 below.

 

3. FEES AND EXPENSES

 

3.1 Subject to the terms of Clause 4, the Company will pay you:

 

  (a) For the first year of the Consultancy Agreement, a monthly fee of £18,490;

 

  (b) For the second and third years of the Consultancy Agreement, a monthly fee
of £10,500;

 

  (c) For the first, second and third years of the Consultancy Agreement, a fee
of £600 per day for any additional days worked above the Monthly Maximum;

 

14



--------------------------------------------------------------------------------

  (d) For the period commencing on 1 January 2012 and ending on 31 December
2013, a monthly sum of £4,500, payment to be made on the last day of each month;
and

 

  (e) The annual sum of £40,000 in 2009, 2010 and 2011. The sums shall become
due for payment on 1 July 2009, 1 July 2010 and 1 July 2011 respectively,

and in each case subject to you complying with your obligations at Clauses 3.3
and 3.4 below and subject to the remaining terms of this Agreement.

 

3.2 The Company will reimburse you for reasonable expenses properly incurred in
providing the Services, subject both to your providing receipts or other
supporting evidence of the expenditure consistent with the Company’s travel and
entertainment policy.

 

3.3 During the first three years of the Consultancy Agreement, you must provide
the Company on the last day of each month with an invoice (with such detail as
reasonably required by the Company) for your fees and expenses (subject to
Clause 3.2 above) due in respect of the Services supplied during the previous
month. The Company agrees to pay such invoice within 14 days of it being
received and approved by the Company.

 

3.4 The fees referred to above shall be exclusive of any Value Added Tax which
may be payable. You shall, if applicable, notify the Company of your
registration for VAT and provide VAT invoices in respect of the Services.

 

4. CONDITIONS FOR PAYMENT

Your entitlement to each of the sums referred to in Clause 3.1 above is strictly
conditional on the following, and no payment shall be due unless each of the
conditions is satisfied:

 

4.1 you shall not have, in the period ending on the relevant due date for
payment of the relevant sum, within the Prohibited Area and whether on your own
behalf or in conjunction with or on behalf of any other person, firm, company or
other organisation, (and whether as an employee, director, principal, agent,
consultant or in any other capacity whatsoever), in competition with the Company
or any Associated Company directly or indirectly (i) been employed or engaged
in, or (ii) performed services in respect of, or (iii) been otherwise concerned
with:

 

  (a) the research into, development, manufacture, supply or marketing of any
product which is of the same or similar type to any product researched, or
developed, or manufactured, or supplied, or marketed by the Company or any
Associated Company during the twelve months immediately preceding the due date
for payment of such sum;

 

  (b) the development or provision of any services (including but not limited to
technical and product support, or consultancy or customer services) which are of
the same or similar type to any services provided by the Company or any
Associated Company during the twelve months immediately preceding the due date
for payment of such sum;

 

4.2 you shall not have, in the period ending on the relevant due date for
payment of the relevant sum, whether on your own behalf or in conjunction with
or on behalf of any person, company, business entity or other organisation (and
whether as an employee, director, principal, agent, consultant or in any other
capacity whatsoever), directly or indirectly (i) solicited or, (ii) assisted in
soliciting, or (iii) accepted, or (iv) facilitated the acceptance of, or
(v) dealt with, in competition with the Company or any Associated Company, the
custom or business of any person, company, business entity or other organisation
who is on the due date for payment, or was in the 12 months prior to the due
date for payment, a Customer or Prospective Customer;

 

15



--------------------------------------------------------------------------------

4.3 you shall not have, in the period ending on the relevant due date for
payment of the relevant sum either on your own behalf or in conjunction with or
on behalf of any other person, company, business entity, or other organisation
(and whether as an employee, principal, agent, consultant or in any other
capacity whatsoever), directly or indirectly:

 

  (a) (i) induced or (ii) solicited, or (iii) enticed or (iv) procured, any
person to leave the Company’s or any Associated Company’s employment (as
applicable);

 

  (b) been personally involved to a material extent in (i) accepting into
employment or (ii) otherwise engaging or using the services of, any person who
was on the date of such involvement, employed by the Company or any Associated
Company;

 

4.4 you shall not have, in the period ending on the relevant due date for
payment of the relevant sum, whether on your own behalf or in conjunction with
or on behalf of any person, company, business entity or other organisation (and
whether as an employee, director, agent, principal, consultant or in any other
capacity whatsoever), directly or indirectly:

 

  (a) interfered with the supply of goods or services to the Company or any
Associated Company from any supplier;

 

  (b) induced any supplier of goods or services to the Company or any Associated
Company to cease or decline to supply such goods or services in the future;

 

4.5 you shall not have used for your own purposes, or those of any other person,
firm, company or other organisation whatsoever, or disclosed to any person,
firm, company or other organisation whatsoever any Confidential Information, as
defined in Clause 8, or made any notes or taken any copies of any document or
information stored in any form which relates to any matter within the scope of
the Company’s or any Associated Company’s business or dealings, otherwise than
for the benefit of the Company or any Associated Company.

 

5. RELATIONSHIP WITH THE COMPANY

 

5.1 Your relationship with the Company shall be that of an independent
contractor and at no time must you hold yourself out as being an officer,
employee or agent of the Company or of any Associated Company.

 

5.2 Subject to your due compliance with the terms of this Agreement, you shall
be free to provide services to or accept employment with any other person, firm,
company or other organisation. However during the period of this Agreement you
shall not (whether as shareholder, director, employee, contractor, partner,
consultant, proprietor, agent or otherwise) without the prior written consent of
the Company such consent not to be unreasonably withheld or delayed either
directly or indirectly (i) be engaged by, or (ii) provide services to, or
(iii) be or become involved in, any business which is in competition with any
business carried on, or about to be carried on, at the relevant time by the
Company or any Associated Company or which could otherwise have a prejudicial
effect on any such business. This shall not prevent you from the holding of up
to 5 per cent of any class of issued shares of any company listed on a
recognised Stock Exchange.

 

5.3 You will be wholly responsible for all taxes, national insurance or other
contributions which may be payable in respect of all of the sums payable to you
by the Company. As a result, you agree to indemnify and hold the Company and all
its Associated Companies harmless against all taxes (excluding VAT), national
insurance or other contributions, costs, claims, penalties, interest, expenses
or proceedings arising out of or in connection with such taxes and
contributions. Notwithstanding the foregoing, the Company reserves the right to
deduct from any payment to you, tax and national insurance contributions.

 

5.4 You shall provide to the Company at the times stated below, or on its
reasonable request and on reasonable notice, satisfactory evidence that:

 

  (a) on the commencement of the period of your consultancy with the Company and
at the end of each tax year thereafter whilst such period continues, you have
registered with Her Majesty’s Revenue & Customs (“HMRC”) as self-employed, and
are so regarded by HMRC as taxed on that basis; and

 

16



--------------------------------------------------------------------------------

  (b) you have paid, by the due date, all tax and national insurance
contributions in respect of any monies paid to you by the Company.

 

6. INSURANCE

It is your responsibility to arrange, at your own cost, a policy of insurance to
cover all claims or proceedings (and all associated costs, penalties and
expenses whatsoever) instituted by any third party against the Company or any
Associated Company which arise out of or are connected with any negligent,
unlawful or defective provision of the Services by you.

 

7. INTELLECTUAL PROPERTY RIGHTS

 

7.1 You agree to disclose promptly to the Company any idea, method, invention,
discovery, design or other work which you, (whether alone or with others),
create, produce or develop either in the course of providing the Services or
which relate to or are capable of being used in those aspects of the
business(es) of the Company or any Associated Company in relation to which you
provide the Services, (referred to in this letter as the “Works”).

 

7.2 You agree that all intellectual property rights in any Works (including but
not limited to trademarks, inventions, patents, designs and copyright) wherever
in the world enforceable shall immediately vest in and remain the sole and
exclusive property of the Company and, in consideration of the sum of £1
(receipt of which you acknowledge) you assign to the Company, with full title
guarantee, all rights, title and interest in and to the same. You agree, at the
Company’s request and cost, to take such actions and execute any document as is
reasonably necessary to vest properly all such rights in the Company or, (where
so directed by the Company), in its nominee and to secure all appropriate forms
of protection for and defend and enforce such rights. You agree not to do
anything which might prejudice the Company’s rights under this Clause 7.2.

 

7.3 You irrevocably and unconditionally waive all rights granted by the
Copyright, Designs and Patents Act 1988 that may vest in you in connection with
your authorship of any copyright works in the course of providing the Services,
wherever in the world enforceable, including (without limitation) the right to
be identified as the author of any such works and the right not to have such
works altered.

 

7.4 The rights and obligations under this Clause 7 shall continue in full force
and effect after the termination of your consultancy with the Company in respect
of Works made during the period of such consultancy, and shall be binding on
your successors.

 

8. CONFIDENTIALITY

 

8.1 You shall neither during the period when you are providing the Services to
the Company, nor at any time after the termination thereof, use for your own
purposes, or those of any other person, firm, company or other organisation
whatsoever, or disclose to any person, firm, company or other organisation
whatsoever any Confidential Information, as defined in this Clause 8.

 

8.2 You will not at any time during the period when you are providing the
Services to the Company make any notes or take any copies of any document or
information stored in any form which relates to any matter within the scope of
the Company’s or any Associated Company’s business or dealings, otherwise than
for the benefit of the Company or any Associated Company. Such information shall
remain the Company’s property at all times and must be returned to the Company
on demand and, in any event, upon the termination of the consultancy. This
includes any document (in any form) which you create in connection with your
provision of the Services.

 

8.3 The obligations in this Clause 8 do not apply to any information or
knowledge which may subsequently come into the public domain after the
termination of your consultancy, other than by way of any unauthorised
disclosure (whether by you or any third party).

 

17



--------------------------------------------------------------------------------

8.4 For the purposes of this Clause 8 “Confidential Information” means:

any trade secrets or confidential information relating or belonging to the
Company or any Associated Company, including but not limited to any such
information relating to business plans or dealings, strategic plans, technical
data, existing and potential projects, financial information dealings and plans,
sales specifications or targets, customer lists or specifications, customers,
business developments and plans, research plans or reports, sales or marketing
programmes or policies or plans, price lists or pricing policies, employees or
officers, source codes, computer systems, software, designs, formula,
prototypes, past and proposed business dealings or transactions, product lines,
services, research activities,, any Works, any document marked “confidential”
(or a similar expression), or any information which you have been told is of a
confidential nature or which you might reasonably expect the Company, or any
Associated Company, would regard as confidential, or any information which has
been given to the Company or any Associated Company in confidence by customers,
suppliers or any other persons.

 

9. TERMINATION OF AGREEMENT

 

9.1 This Consultancy Agreement may be terminated by you on 60 days written
notice.

 

9.2 The Company is entitled to terminate this Consultancy Agreement immediately,
and at any time during the duration of this Consultancy Agreement without any
entitlement to payment for the notice period referred to in Clause 9.1 if you:

 

  (a) commit a serious breach of any of your obligations to the Company (or to
any Associated Company) including, without limitation, as provided for
hereunder;

 

  (b) fail, or continue to fail, or refuse to provide the Services to the
standards or time scales reasonably required by the Company;

 

  (c) act in any way which materially prejudices the interests of the Company or
any Associated Company,

PROVIDED that the Company shall not exercise its rights under this Clause 9.2
unless either (i) the breach, failure, refusal or act is incapable of remedy, or
(ii), it has served notice on you of the relevant breach, failure, refusal or
act, and such breach, failure, refusal or act remains unremedied for 14 days
after service of such notice. Upon termination of this Consultancy Agreement,
the Company will be liable to pay you fees and expenses up to the date of
termination. You may be required to provide the Company with an invoice for such
amount if the Company so requests. In addition, you will be paid any further
annual payments due under Clause 3.1(e), and, during the period commencing on
the date of termination and ending on December 31 2013, a monthly allowance of
£4,500 (in place of the monthly allowance referred to in Clauses 3.1 (b) and
(d)), provided that payment of the annual payments and the monthly allowance
shall be subject to compliance with the conditions in Clause 4. Other than as
provided for by this clause 9.2, the Company cannot terminate this Consultancy
Agreement.

 

9.3 On termination of this Consultancy Agreement, you must return to the Company
all property belonging to the Company which is in your possession or under your
control.

 

9.4 If you terminate this Agreement before 1 January 2010, you will be paid the
monthly allowance of £12,489 until 1 January 2010 and thereafter, a monthly
allowance £4,500 until December 31, 2013 plus amounts due under Clause 3.1(e),
all subject to the conditions in Clause 4.

 

9.5 If you terminate this Agreement on or after 1 January 2010, you will be paid
the monthly allowance of £4,500 until December 31, 2013 plus amounts due under
Clause 3.1(e), all subject to the conditions in Clause 4.

 

9.6 You will comply with the terms of the Schedule.

 

18



--------------------------------------------------------------------------------

10. DEFINITIONS

 

10.1 For the purposes of this Agreement the following words and cognate
expressions shall have the meanings set out below:

 

  (a) “Customer” means any person, firm, company or other organisation
whatsoever to whom the Company or any Associated Company has supplied goods or
services.

 

  (b) “Prohibited Area” means:

 

  (i) the United Kingdom, the United States, Brazil, Russia, India, China, South
Africa, Japan,; and

 

  (ii) any other country whether in Europe or elsewhere in the world where, on
the due date for payment of the relevant sum referred to in Clause 3, the
Company develops, sells, supplies, manufactures or researches its products or
services or where you are or should be reasonably aware that the Company intends
within 3 months of the due date for payment of the relevant payment referred to
in Clause 3 to develop, sell, supply or manufacture its products or services.

 

  (c) “Prospective Customer” means any person, firm, company or other
organisation with whom the Company or an Associated Company has had any
negotiations or material discussions regarding the possible supply of goods or
services by the Company or an Associated Company.

 

  (d) “Associated Company” shall mean any person, firm, company or other
organisation which:

 

  (i) the Company directly or indirectly controls; or

 

  (ii) which directly or indirectly controls the Company; or

 

  (iii) is directly or indirectly controlled by a third party, firm, company or
other organisation which also directly or indirectly controls the Company; or

 

  (iv) of which the Company or any other Associated Company directly or
indirectly owns or has a beneficial interest of 20% or more of the issued share
capital or of its capital assets.

 

10.2  References to “the Company” and “Associated Company” shall include their
successors in title or assigns from time to time.

 

11. MISCELLANEOUS

 

11.1  The terms of this Consultancy Agreement shall be governed by English law
and both you and the Company submit to the exclusive jurisdiction of the English
courts.

 

11.2  This Consultancy Agreement may be executed by counterparts which together
shall constitute one agreement. Either party may enter into this Consultancy
Agreement by executing a counterpart and this Consultancy Agreement shall not
take effect until it has been executed by both parties.

 

11.3  This Consultancy Agreement constitutes the entire terms and conditions of
your engagement by the Company (and any Associated Company).

 

19



--------------------------------------------------------------------------------

SIGNED by or on behalf of the parties on the date first above written:

 

   For and on behalf of QUAKER CHEMICAL CORPORATION    MARK HARRIS

 

20



--------------------------------------------------------------------------------

SCHEDULE

CONSULTANT’S POST TERMINATION COVENANTS

 

1. NON-COMPETITION

You hereby agree that you shall not (without the consent in writing of the
Board) for a period of twelve months immediately following the Termination Date
within the Prohibited Area and whether on your own behalf or in conjunction with
or on behalf of any other person, firm, company or other organisation, (and
whether as an employee, director, principal, agent, consultant or in any other
capacity whatsoever), in competition with the Company be directly or indirectly
(i) employed or engaged in, or (ii) perform services in respect of, or (iii) be
otherwise concerned with:

 

1.1 the research into, development, manufacture, supply or marketing of any
product which is of the same or similar type to any product researched, or
developed, or manufactured, or supplied, or marketed by the Company during the
twelve months immediately preceding the Termination Date;

 

1.2 the development or provision of any services (including but not limited to
technical and product support, or consultancy or customer services) which are of
the same or similar type to any services provided by the Company during the
twelve months immediately preceding the Termination Date;

PROVIDED ALWAYS that the provisions of this paragraph 1 shall apply only in
respect of those products or services with which you were either personally
concerned or for which you were responsible whilst engaged by the Company during
the twelve months immediately preceding the Termination Date.

 

2. NON-SOLICITATION OF CUSTOMERS

You hereby agree that you shall not for a period of twelve months immediately
following the Termination Date whether on your own behalf or in conjunction with
or on behalf of any person, company, business entity or other organisation (and
whether as an employee, director, principal, agent, consultant or in any other
capacity whatsoever), directly or indirectly (i) solicit or, (ii) assist in
soliciting, or (iii) accept, or (iv) facilitate the acceptance of, or (v) deal
with, in competition with the Company, the custom or business of any Customer or
Prospective Customer:-

 

2.1 with whom you had personal contact or dealings on behalf of the Company
during the twelve months immediately preceding the Termination Date; or

 

2.2 for whom you were, in a client management capacity on behalf of the Company,
directly responsible during the twelve months immediately preceding the
Termination Date.

 

3. NON-SOLICITATION OF EMPLOYEES

You hereby agree that you will not for a period of twelve months immediately
following the Termination Date either on your own behalf or in conjunction with
or on behalf of any other person, company, business entity, or other
organisation (and whether as an employee, principal, agent, consultant or in any
other capacity whatsoever), directly or indirectly:

 

3.1 (i) induce or (ii) solicit, or (iii) entice or (iv) procure, any person who
is a Company Employee to leave the Company’s or any Associated Company’s
employment (as applicable);

 

3.2 be personally involved to a material extent in (i) accepting into employment
or (ii) otherwise engaging or using the services of, any person who is a Company
Employee on the Termination Date.

 

21



--------------------------------------------------------------------------------

4. INTERFERENCE WITH SUPPLIERS

You hereby agree that you shall not, whether on your own behalf or in
conjunction with or on behalf of any person, company, business entity or other
organisation (and whether as an employee, director, agent, principal, consultant
or in any other capacity whatsoever), directly or indirectly (i) for a period of
twelve months immediately following the Termination Date and (ii) in relation to
any contract or arrangement which the Company has with any Supplier for the
exclusive supply of goods or services to the Company and/or its Associated
Companies, for the duration of such contract or arrangement:

 

4.1 interfere with the supply of goods or services to the Company from any
Supplier;

 

4.2 induce any Supplier of goods or services to the Company to cease or decline
to supply such goods or services in the future.

 

5. ASSOCIATED COMPANIES

 

5.1 The provisions of paragraphs 5.2 and 5.3 below shall only apply in respect
of those Associated Companies (i) to whom you gave your services, or (ii) for
whom you were responsible, or (iii) with whom you were otherwise concerned, in
the twelve months immediately preceding the Termination Date.

 

5.2 Paragraphs 1, 2, 3, 4, and 6 in this Schedule shall apply as though
references to the “Associated Company” were substituted for reference to the
“Company”. The obligations undertaken by you pursuant to this Schedule shall,
with respect to each Associated Company, constitute a separate and distinct
covenant and the invalidity or unenforceability of any such covenant shall not
affect the validity or enforceability of the covenants in favour of the Company
or any other Associated Company.

 

5.3 In relation to each Associated Company referred to in paragraphs 5.1 and 5.2
above, the Company contracts as trustee and agent for the benefit of each such
Associated Company. You agree that, if required to do so by the Company, he will
enter into covenants in the same terms as those set out in paragraphs 1, 2, 3, 4
and 6 hereof directly with all or any of such Associated Companies, mutatis
mutandis. If you fail, within 7 days of receiving such a request from the
Company, to sign the necessary documents to give effect to the foregoing, the
Company shall be entitled, and is hereby irrevocably and unconditionally
authorised by you to execute all such documents as are required to give effect
to the foregoing, on your behalf.

 

6. DEFINITIONS

For the purposes of this Schedule, the following words and cognate expressions
shall have the meanings set out below:

 

6.1 “Board” means the Board of Directors of the Company.

 

6.2 “Company” and “Associated Company” shall have the meanings set out in the
Agreement attached hereto, and shall include their successors in title and
assigns (as applicable).

 

6.3 “Company Employee” means any person who was employed by (i) the Company or
(ii) any Associated Company, for at least 3 months prior to and on the
Termination Date and with whom you had material contact or dealings in
performing services to the Company or an Associated Company and:

 

  (a) who had material contact with customers or suppliers of the Company in
performing his or her duties of employment with the Company or any Associated
Company (as applicable); and/or

 

  (b) who was a member of the management team of the Company or any Associated
Company (as applicable); and/or

 

22



--------------------------------------------------------------------------------

  (c) who was a member of the Research & Development Department of the Company
or any Associated Company (as applicable).

 

6.4 “Customer” means any person, firm, company or other organisation whatsoever
to whom the Company has supplied goods or services.

 

6.5 “Prohibited Area” means:

 

  (a) the United Kingdom, United States, Brazil, Russia, India, China, South
Africa, Japan,; and

 

  (b) any other country whether in Europe or elsewhere in the world where, on
the Termination Date, the Company develops, sells, supplies, manufactures or
researches its products or services or where the Company is intending within 3
months following the Termination Date to develop, sell, supply or manufacture
its products or services and in respect of which the Employee has been
responsible (whether alone or jointly with others), concerned or active on
behalf of the Company during any part of the twelve months immediately preceding
the Termination Date.

 

6.6 “Prospective Customer” means any person, firm, company or other organisation
with whom the Company has had any negotiations or material discussions regarding
the possible supply of goods or services by the Company.

 

6.7 “Supplier” means any person, company, business entity or other organisation
whatsoever who:

 

  (a) has supplied goods or services to the Company during any part of the
twelve months immediately preceding the Termination Date; or

 

  (b) has agreed prior to the Termination Date to supply goods or services to
the Company to commence at any time in the twelve months following the
Termination Date; or

 

  (c) as at the Termination Date, supplies goods or services to the Company
under an exclusive contract or arrangement between that supplier and the
Company.

 

6.8 “Termination Date” shall mean the earlier of (a) the date on which this
Agreement terminates, and (b) 31 December 2013.

 

23